                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

SAMAD SEFIANE                                    §

VS.                                              §                CIVIL ACTION NO. 1:19cv303

DIRECTOR, TDCJ-CID                               §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

        Samad Sefiane, proceeding pro se, filed the above-styled petition for writ of habeas corpus.
The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate Judge, for

consideration pursuant to applicable orders of this court. The magistrate judge has submitted a

Report and Recommendation of United States Magistrate Judge recommending this petition be

dismissed without prejudice.

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings.         No objections to the Report and

Recommendation were filed by the parties.

                                             ORDER

        Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct

and the report of the magistrate judge is ADOPTED. A final judgment shall be entered dismissing

this petition.

       SIGNED this the 28 day of August, 2019.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge
